Case 6:19-cv-01570-MJJ-CBW Document 22 Filed 04/30/21 Page 1 of 2 PageID #: 26




                                                        April 30, 2021

  The Honorable Michael J. Juneau
  United States District Judge
  800 Lafayette St., Ste. 4200
  Lafayette, Louisiana 70501

            Re:       Salvador et al v. Cashman Equipment Corp et al, United States District
                      Court, Western District of Louisiana, Docket No. 6:19-cv-01570-MJJ-
                      CBW

  Dear Judge Juneau:

          I am lead counsel for Plaintiff Jose Salvador in this matter. I am writing this in response
  to your request we enter into a stipulation by April 30, 2021 to stay this matter in Federal Court
  and to determine if we can litigate in State Court pursuant to the Louisiana Direct Action Statute.

          First and foremost, we appreciate the patience of this Court. Unfortunately, we are not able
  to file a stipulation at this time because all parties have yet to make an appearance in Jose
  Francisco Salvador Salvador v. Cashman Equipment Corp., CHM Maritime Sapi
  De C. V and Servicio Marina Superior, LLC, 16th JDC, Parish of St. Mary, State of
  Louisiana, 131070-B. We request an additional 90 days for the stipulation to be filed in the
  pending matter in the Western District of Louisiana.

          For background to explain the delay, one of the defendants in the state court case, CHM
  Maritime SAPI de C.V., is a Mexican corporation that must be served pursuant to the Hague
  Convention. We have spent significant time and resources attempting to serve CHM Maritime
  SAPI de C.V. but our efforts have been unsuccessful to date. In 2019 we attempted to serve
  Defendant CHM Maritime SAPI de C.V. in the State Court lawsuit at an address in Mexico where
  they are no longer present. Once we found out service was unsuccessful, we retained an
  investigator to locate them. On March 2, 2020, we retained APS International to serve Defendant
  CHM Maritime SAPI de C.V. in Ciudad del Carmen, Campeche, Mexico for the case pending in
  St. Mary Parish. Despite our diligence, in the nearly 14 months since we began our efforts to serve
  this Defendant, we have not been able to obtain service. On April 28, 2021, I got an update from
  APS International stating:

         My status from my October 2, 2020 email below remains the same. The request was received by
         the Mexican authorities and is being processed. I tried to reach out to my contact today for status,
         however, I am not able to guarantee when or if I will receive a response, usually the proof of
         service or non-service is our only form of status. It can still be several weeks or months before we
         hear from the Mexican authorities. We recommend obtaining service extensions, as necessary.

  For reference, the October 2, 2020 email stated:

         The request for service in this matter was sent abroad on 3/9/2020 and received by the Mexican



            1117 Herkimer Street Houston, Texas 77008 • Phone: 713.221.8300 • Fax: 713.221.8301   | www.fbtrial.com
Case 6:19-cv-01570-MJJ-CBW Document 22 Filed 04/30/21 Page 2 of 2 PageID #: 27



         authorities on 3/11/2020. I recently checked on this matter and was informed that the matter is
         currently with the local court for service. Although service and return of proof usually takes 6
         months or longer normally, the COVID-19 pandemic has further extended these time frames as
         the courts in Mexico have been closed for several months. It will take time for them to catch up.

           My correspondence to APS is attached as Exhibit 1 to this letter. Given the fact one
  Defendant has not been served in the State Court matter, we have not been able to get all the
  insurance policies and potential indemnity agreements between the parties to file a stipulation in
  this matter to satisfy the concerns of Mr. Salvador, Cashman Equipment Corp., and Servicio
  Marina Superior, LLC. Moreover, in the event we begin discovery and start to actively litigate
  this case in the Western District, it would serve Mr. Salvador and CHM Maritime prejudice since
  all parties for the incident giving rise to this lawsuit(s) have yet to make an appearance in either
  lawsuit. Mr. Salvador does not wish to litigate this matter in two different courts.

          Once we obtain service on Defendant CHM Maritime SAPI de C.V. for the case pending
  in St. Mary Parish, I am hopeful we can agree to a stipulation to satisfy the concerns of all the
  parties and their counsel. That being said, we are not able to do much until CHM is served.

         Thank you for considering our request.           If you have any concerns or need further
  explanation, please feel free to contact me.

                                                          Sincerely,

                                                          FARRAR & BALL, LLP



                                                          David Romagosa



  cc:    All counsel of record
